Title: To Alexander Hamilton from William S. Smith, 2 April 1800
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir
            Union Brigade April 2d. 1800
          
          I have the honor to acknowledge the receipt of your Letter of the 27th. ulto. bearing the post mark of the 31st. containing a schedule of articles said to be furnished by The Contractor under my order—and upon examining your Letters, you find, the articles marked are not included, in any of the directions general or Special which you have given—and request me to inform you whether they have been procured, and upon what grounds they were added to the list of the articles directed.
          Some weeks past I requested the Contractor to furnish me with a list of the articles supplied the Brigade, that I might revise it—he promised to make out a Copy and send it to me—he has not fulfilled this promise, & of course deprived me of the ability of addressing an explanatory Letter to you in the first instance, upon such points, as an explanation might have appeared necessary, being deprived of an oportunity of addressing you by way of general report, which was due from me to you, I must undertake to answer the questions put promptly, without giving the case that mature consideration and deliberation, which perhaps its importance merits—
          Your Letter of the 4th. of november relative to the Hutts of the non-Commissioned officers, having been minutely attended to, rendered the expenditure of some small articles necessary to give them accommodation, in the lofts of the Hutts occupied by the Rank and file of their respective Companies—In  my Letter of the 10th. of Decr. ulto. I express myself at a loss, how to make the Contractor verify his deliveries or deposits within the Centinels of my Camp &c. &c. that verification of the aggregate, nor a general schedule of the articles furnished, ever being by him presented to me, I cannot answer for, or consider myself responsible for the verity of his general Statement
          Permit me to refer you to your Letter of the 17th. of Decr. from Philadelphia, where you authorise me to procure, thro’ the agency of the Contractor, or if any difficulty should occur in that course, by such other means as may appear advisable, the articles that may be necessary for the accomplishment of the object—
          In addition, I beg leave to recall your recollection without entering into detail, to that polite, not French Phraseology, but the Spatium relictum ad aliquid Inscribendum, which you were pleased to leave with me, when our Camp was honoured by your visit, of this and the precding, I do not however, mean to avail myself, if it should appear to you that I have used the discretion I supposed left with me, censurably, or have not kept constantly in view the accommodation of the Troops, and the real good of the service—solicitous however to remove the unfavourable impressions which appear to have been made, I shall answer without diffidence the interrogatories so pointedly put—
          The 272 plank have been used, for making sashes for the Hutts of the Brigade, for the regimental wells, and for the floor of the Brigade room, erected for the accommodation of General Courts-Martial—used as a military School for the instruction and exercise of the Brigade officers in the essentials of their profession, connected with a knowledge of the use of the Broad & small Swords and other essential points necessary to an officer, & which could not have been given elsewhere—
          As to the scantling, there were 3215 feet, for which the united states were only chargeable, the expence of sawing—the timber was taken from this ground & transported to a neighbouring saw-mill—I concluded it was better to pay for the work, than to give the mill the usual allowance of part of the materials, timber falling very short, The remaining 1208 feet—residue of 4,423 charged by the Contractor was purchased at the market price and has been necessarily used in the errection of Hutts for the officers & for the rooffs of Colo. Ogden’s Hutt & my own when the timber on the ground failed, part was used for the wells & part for the Brigade room—
          The white lead and oil have been used, for painting the window sashes of the Brigade, to prevent their shrinking the plank of which they were made not being sufficiently seasoned—part was also used in making putty to put Glass in those frames—
          The Hair, Ceeling-lath, lime & plaister of Paris were used in compleating those chimnies, which the frosts of Decr. & January forced  us to leave unfinished, and in Plaistering the rooms of those officers, who live in framed Hutts, were part of the scantling was used, or in the Garretts of Log Hutts occupied by officers; by which there has been a real saving equal to the difference of expence between ceeling with board & lath and plaister—a small part of the same have been used to cover the front of the chimnies in my two rooms and other field officers—the residue in the Brigade room, and for the roof of which the shingles mentioned were only solely used—I flatter myself when you come to view the cantoonment, you will not be disposed severely to censure—I am conscious that every thing that has been performed on my part, has been correctly done—with strict attention and unabating assiduity—& I believe at a less expence to the public than similar articles were supplied by the Contractor, independent of his per Centage—You will do me the favour to recollect that I reluctantly undertook this business, and that in my Letters of the 27th. & 28th. of October I wished the responsibility should be placed else-where, sensible that the world being very much disposed to censure me, I should not pass this Scene without a shot, I therefore solicited that a public agent should be sent, to superintend the business, in your Letter in answer on the 30th. you observe “I am aware of nothing to be done, which can require a public agent to be sent to you”—You will excuse me, if I should in future, appear particularly solicitous to guard myself from similar unpleasant situations, and feelings—
          I have the Honor to be with respect Sir, Your most Obedt Humble Servt.
          
            W. S. Smith Lt. Colo. of ye. 12th.
            Comdg.
          
        